COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  XEROX COMMERCIAL SOLUTIONS                   §              No. 08-18-00154-CV
  LLC,
                                               §                 Appeal from the
                         Appellant,
                                               §               448th District Court
  v.
                                               §             of El Paso County, Texas
  VICTOR SEGURA,
                                               §              (TC# 2016DCV4236)
                         Appellee.
                                           §
                                         ORDER

       Pending before the Court is Appellant’s motion for emergency stay of all proceedings in

the trial court pending resolution of this interlocutory appeal. The motion to stay is GRANTED.

Accordingly, the trial court is ordered to stay all proceedings in cause number 2016DCV4236,

styled Victor Segura v. Xerox Commercial Solutions, LLC, pending resolution of this appeal or

further order of this Court.

       IT IS SO ORDERED this 6th day of September, 2018.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.